Citation Nr: 1446639	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-45 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a chronic allergy disability, to include allergic rhinitis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and to include as secondary to a service-connected disability. 

3.  Whether the reduction of the evaluation for lumbar disk herniation from a 100 percent evaluation to a 20 percent evaluation effective from May 1, 2010 was proper.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In August 2010, the Veteran testified before a Decision Review Officer in San Diego, California.  A transcript of that hearing is of record.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These claims were before the Board in April 2013, when the Board found that the rating reduction of the back was proper, and remanded the other issues for further development.  The Veteran appealed the Board's determination that the reduction was proper to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an April 2014 order, the Court vacated the Board's decision and remanded the issue pursuant to a Joint Motion for Partial Remand.  All three issues are now again before the Board.  

The issue of whether the reduction of the evaluation for lumbar disk herniation from a 100 percent evaluation to a 20 percent evaluation effective from May 1, 2010 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is competent to state that he has symptoms of allergic rhinitis and the STRs reflect a report of allergies and/or hay fever. 

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record reflects that the Veteran has chronic allergic rhinitis due to service.  

3.  The Veteran does not have a confirmed stressor, a stressor related to actual combat, a stressor related to his fear of hostile military or terrorist activity, or a stressor related to personal assault on him.

4.  The competent medical evidence of record is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) due to service.

5.  The Veteran is service connected for lumbosacral strain with lumbar disk herniation.

6.  The clinical evidence of record and lay statements reflect that the Veteran has mood disorder with depression secondary to his chronic back pain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic allergic rhinitis have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for mood disorder with depression as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  The criteria for service connection for posttraumatic stress disorder, and/or an acquired psychiatric disability other than mood disorder with depression, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable decision on the chronic allergic rhinitis claim and the mood disorder with depression claim, any deficiency with respect to notice and assistance is not prejudicial.  Notice was provided in September 2009, October 2009, and May 2013 on the issue of entitlement to service connection for PTSD. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, post service medical records, and the statements of the Veteran and others in support of the claims.  It also contains a VA memorandum on a formal finding of unavailability of verification of alleged stressors.  The Veteran contends that while in service, he saw a man get killed in Hawaii.  The record reflects that the Veteran was stationed in Hawaii from February 1976 to approximately September 1978.  The Veteran testified that he could not be more specific as to the month or day of the alleged incident, other than 1977 or 1978.  He also could not provide the name of the alleged assailant or victim.  Further attempts to verify that stressor are not necessary as the Veteran has not submitted sufficient information.  The Veteran has also alleged that while in basic training between October 1975 and December 1975, he witnessed an individual "slice" open another soldier's stomach with a trenching tool.  Based on the Veteran's information, the alleged assault would have taken place between October 11, 1975 and December 11, 1975 while in Fort Gordon, Georgia.  A March 2014 VA memorandum reflects a formal finding of a lack of information required to corroborate stressors associated with a claim for entitlement to service connection for PTSD and notes that, on March 4, 2014, the US Army Crimes Records Center found no record of the Veteran's alleged stressors.  The Board finds that it does not have a further duty to assist the Veteran with regard to his alleged PTSD stressors.

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion with regard to the claim for service connection for PTSD has been obtained.  The Veteran was provided an examination in April 2014, with an addendum report in May 2014.  The opinion is predicated on an examination of the Veteran, and consideration of his alleged stressors.  Importantly, the Veteran does not have a verified service stressor, a combat stressor, a stressor based on fear of hostile military or terrorist activity, or a stressor based on an alleged personal assault.  Thus, service connection for PTSD is not warranted, and any claimed deficiency with regard to the examination is not prejudicial to the Veteran. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Chronic Allergy Disability

The Veteran's Report of Medical History for entrance purposes, dated in September 1975, is negative for allergies.  The Veteran did note that he had had ear, nose, or throat trouble; however, the physician's summary and elaboration of all pertinent data reflects that the Veteran had a "sore throat now and then."  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran testified that he had allergies in service.  A July 1976 STR reflects that the Veteran had problems with "congested sinuses."  It was noted that "perhaps actifed would help."  The Veteran's STRs are negative for a diagnosis of allergic rhinitis.  However, a June 25, 1976 health questionnaire (for dental purposes) reflects that the Veteran reported that he had, or had previously had, an allergy and hay fever.  As noted above, no such disability was noted upon entrance into service.  

The Veteran separated from service in October 1978.  A February 1985 VA examination report appears to reflect that the Veteran had polyps with infection.  

A February 1985 VA Form 10-1162 reflects that the Veteran "has allergies."  It was noted that he had been going to "VA Wadsworth for allergy clinic last seen 8-10 [months] ago."  

May 1993 VA clinical records reflect that the Veteran had a history of multiple allergies, to include allergies to trees, grass, weeds, dust, mites, cats, and dogs.  It was noted that he had had allergy shots for about 12-16 weeks approximately four year earlier.  Private medical records in 1987 and 1988 reflect that the Veteran was receiving allergy shots.  

More recently, VA records from 1999 to present reflect that the Veteran was prescribed medication for allergic rhinitis. 

An April 2014 VA examination report reflects the examiner's opinion that it is as likely as not that the Veteran's allergic rhinitis is causally related to service.  The examiner's opinion was based on a review of the medical records as well as the Veteran's statements.

In sum, the Veteran's entrance examination was negative for allergic rhinitis.  The STRs reflect that he reported allergies and/or hay fever, and that he had an in-service clinical recommendation to use Actifed, a drug used to treat cold and allergy symptoms.  The records also reflect that the Veteran has had a diagnosis of allergic rhinitis during the pendency of his claim.  The Veteran is competent to state that he has symptoms of allergic rhinitis, such as sneezing, itchy eyes, watery eyes, and nasal drainage, and has stated that he has experienced allergic rhinitis since service.  An examiner has found that the Veteran's current allergic rhinitis is causally related to service.  The Board finds that based on the evidence noted above, and in giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, service connection for allergic rhinitis is warranted.  

Acquired psychiatric disability

The Veteran claims that he has PTSD due to service.  He alleges two stressors of witnessing physical assaults, including one which ended in the death.  As noted above, both alleged incidents occurred during peacetime and the Veteran himself was not assaulted.  Neither alleged stressor has been verified.  

As the alleged stressors are not verified, or based on combat, or based on the Veteran's fear of hostile military or terrorist activity, or based on an alleged personal assault of the Veteran, they are not sufficient to form a basis for a diagnosis of PTSD.  Thus, any diagnosis of PTSD based on these alleged stressors is not probative and is not sufficient to support service connection for PTSD or any other acquired psychiatric disability.  

In addition, April 2014 and May 2014 VA examination reports reflect that the Veteran's PTSD is more likely than not related to his reported nonmilitary stressors of severe childhood abuse and trauma and less likely than not related to his reported military stressors.  In this regard, the Board notes, that the Veteran has reported that his father abused him, the Veteran's mother, and the Veteran's siblings, and that his father committed suicide while the Veteran was a child.  He has also stated that he has flashbacks and nightmares after what he witnessed as a child and that he was almost shot in the head at age 9. (He has also stated that post service, he witnessed his two year old nephew get run over by an ice cream truck.)  An April 2012 VA record reflects that he was having nightmares about his father. 

The Board also notes that the Veteran's STRs are negative for any findings of an acquired psychiatric disability.  In the approximate 36 months for which the Veteran was in service, he sought treatment on approximately 36 occasions for a variety of complaints to include right leg tightness (October 1975), an upper respiratory infection (October 16, 1975), inflamed tonsils (October 30, 1975), pain in the toe (November 1975), sore throat and cold (March 1976), sore left patella and congested sinuses (July 1976), insect bite (July 1976), swollen ankle (October 1976), chest rash (December 1976), injured toe (December 1976), infected thumb (December 1976), back strain and injured left foot (March 25, 1977), back pain (March 29, 1977), back pain (March 31, 1977), painful left hand (April 1977), knee pain (April 1977), an animal bite (April 1977), sore throat with sores and lesions on the lips (June 1977), strep throat, heat rash, impetigo (June 6 and 7, 1977), strep throat (July 1977), difficulties breathing for one month with deformed chest structure and vague chest discomfort (August 1977), pain in the legs (September 6 and 9, 1977), pain in the elbows (October 1977), pain the legs (November 28 and 29, 1977), pain in the right leg (December 1977), pain in the forearm (February 1978), "popping" in the right ankle (February 1978), cuts on the little toes while swimming (April 1978), injured left foot (May 1978), pain in the left testicle, and ringing in ears subsequent to M-60 blank round firing (June 1978), chest pain (August 1and 7, 1978), and pain in the left knee (September 1978).  He did not seek treatment for symptoms related to PTSD based on alleged in-service stressors.  The Veteran's August 1978 report of medical examination for separation purposes reflects that his psychiatric examination was normal.

The Veteran, and his family members, have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability of PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities, to include childhood trauma.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the foregoing, the Board finds that service connection for PTSD is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Although service connection for PTSD is not warranted, the Board has also considered whether there is another acquired psychiatric disability which warrants service connection.  The Veteran is service connected for lumbar disc herniation.  

Post service clinical records reflect that the Veteran has a mood disorder/ depression secondary to chronic pain.  A January 2006 VA record reflects that the Veteran was seen for evaluation of depression.  The Veteran reported that his back pain causes most of his depression, as well as his work and his long commutes, which make his back very stiff and throbbing.  He was diagnosed with depression secondary to general medical condition (chronic pain).  

A November 2006 mental health consult reflects that the Veteran reported that he was depressed because of his back problems.  He was diagnosed with mood disorder (depression) due to chronic pain.  It was noted that the Veteran was working full time and that the long drive, stress, and physical labor exacerbated his depression and anxiety.

2008 SSA records reflect that the Veteran is disabled due to disorders of the back.  The Veteran reported that due to his physical conditions, he feels as if he is a burden to others, so he is seeing a psychiatrist.  

More recent VA mental health records reflect a diagnosis of mood disorder, mmd (major mood disorder) like depression secondary to general medical condition (chronic pain). (See August 2011, December 2011, April 2012, July 2012, February 2013 records.)

In a May 2013 statement, the Veteran's spouse stated that the Veteran is "depressed everyday because he [is] limited as to what he can do, which is not much."  She stated that he becomes depressed because of his back injury.

The claims file includes a statement from the Veteran's son and another individual, received by VA in July 2013.  It reflects their opinion that the Veteran suffers from chronic back pain causing him stress and depression.  He stated that the Veteran is a "happy" person and tries hard to be "normal" but some days are better than others.  

In a July 2013 statement, the Veteran's daughter (W.C.) stated that the Veteran has chronic back problems which have gotten worse.  She stated that he is "not he [sic] same person and has become very depressed.  He sometimes cries just thinking if he will ever get better or how long it will take for him to even be able to walk again". 

A September 2013 examination report (DBQ) reflects a diagnosis of mood disorder with major depressive-like episodes due to general medical condition.  It was noted that the Veteran has DDD, pain in the elbow, muscle spasms in the back, shoulder pain, hypertension, heartburn, and arthritis, and insomnia.

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection for mood disorder with depression, as secondary to his service-connected back disability is warranted.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for chronic allergic rhinitis is granted.

Entitlement to service connection for PTSD is denied. 

Entitlement to mood disorder with depression, as secondary to service-connected disability, is granted. 


REMAND

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board's April 2013 decision that the Veteran's rating reduction was proper was vacated by the Court pursuant to a JMR which stated that the VA examination reports upon which the reduction was based were inadequate.  The JMR states, in pertinent part, that the medical examinations of record do not address to the parties' satisfaction the issue of whether appellant attained improvement under the ordinary conditions of life while working or actively seeking work, or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regiment which precludes work.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent of his back disability.  In addition to the Veteran's reported symptoms and clinical findings with regard to range of motion and neurological related symptoms, the examiner should opine as to whether the Veteran's condition improved after 2006 under the ordinary conditions of life or rather due to prolonged rest or the preclusion of work.

In providing an opinion, the examiner should consider the severity of the Veteran's back disability from 2006 to present, and should consider the entire claims file, to include: a.) the July 2006 QTC report; b.) the August 2006 employer memorandum noting missed work due to his back; c.) the June 2006 private clinical records; d.) the June 2009 QTC examination report; e.) the January 2011 VA examination report; f.) the SSA records; and g.) the Veteran's statements as to his back and its treatment.

2.  Following completion of the above, readjudicate the issue of whether the rating reduction of the back was proper.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


